Case 1:19-cv-00578-JMS-RT Document 24 Filed 12/20/19 Pagelof4 PagelD#: 94

CLARE E. CONNORS 7936
Attorney General of Hawaii

CARON M. INAGAKI 3835
KENDALL J. MOSER 6515

Deputy Attorneys General
Department of the Attorney
General, State of Hawaii
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
Facsimile: (808) 586-1369
E-Mail: Caron M. Inagaki@hawaii.gov
Kendall.J.Moser@hawaii.gov

Attorneys for Defendant
CLARE E. CONNORS, in her
Official Capacity as the Attorney
General of the State of Hawaii

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

TODD YUKUTAKE and DAVID CIVIL NO. 19-00578 JMS-RT
KIKUKAWA,
DEFENDANT CLARE E. CONNORS,
Plaintiffs, IN HER OFFICIAL CAPACITY AS
THE ATTORNEY GENERAL OF THE
VS. STATE OF HAWAII’S SCHEDULING
CONFERENCE STATEMENT;
CLARE E. CONNORS, in her CERTIFICATE OF SERVICE

Official Capacity as the Attorney
General of the State of Hawaii andthe | Scheduling Conference

CITY and COUNTY OF Date: January 7, 2020
HONOLULU, Time: 9:00 a.m.

Magistrate Judge Rom A. Trader

 

Defendants.

 

 
Case 1:19-cv-00578-JMS-RT Document 24 Filed 12/20/19 Page2of4 PagelD #: 95

DEFENDANT CLARE E. CONNORS, IN HER OFFICIAL CAPACITY
AS THE ATTORNEY GENERAL OF THE STATE OF HAWAII’S
SCHEDULING CONFENRENCE STATEMENT
Defendant Clare E. Connors, in her Official Capacity as the Attorney
General of the State of Hawaii, by and through her attorneys, Caron M. Inagaki
and Kendall J. Moser, Deputy Attorneys General, hereby submits her Scheduling
Conference Statement pursuant to Rule 16 of the Federal Rules of Civil Procedure

and Local Rule 16.2(b)

I. STATEMENT OF CASE

 

This action arises from the Plaintiffs’ claims that the Attorney General of the
State of Hawaii and the City and County of Honolulu have violated their rights
under the Second Amendment to the Constitution of the United States in
connection with their efforts to register firearms. The Plaintiffs seek declaratory
and injunctive relief, damages, and attorneys’ fees.

The Attorney General denies the Plaintiffs’ allegations.
Il. STATEMENT OF JURISDICTION

This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §
1343(a)(3).

Venue is appropriate because the events described in the Verified Complaint

for Declaratory and Injunctive Relief occurred in the state of Hawaii.
Case 1:19-cv-00578-JMS-RT Document 24 Filed 12/20/19 Page3of4 PagelD #: 96

I. JURY TRIAL

The City and County of Honolulu has demanded a jury trial, ECF No. 19.
IV. DISCLOSURES

The Attorney General will make the relevant documents and things in her
possession, custody or control, if any, available to the parties at a mutually
agreeable time and place.
V. DISCOVERY AND MOTIONS

The Plaintiffs propounded discovery to the Attorney General and the City
and County of Honolulu earlier this week. There are no pending motions.
VI. SPECIAL PROCEDURES

The Attorney General takes no position at this time regarding the
appropriateness of any of the special procedures or other matters specified in
FRCP Rule 16(c) and Local Rule 16.2.
Vil. RELATED CASES

The Attorney General is unaware of any related cases.
//
//
//
//

I!
Case 1:19-cv-00578-JMS-RT Document 24 Filed 12/20/19 Page4of4 PagelD #: 97

DATED: Honolulu, Hawaii, December 20, 2019.
STATE OF HAWAII

CLARE E. CONNORS
Attorney General
State of Hawaii

/s/ Kendall J. Moser
KENDALL J. MOSER
Deputy Attorney General

Attorney for Defendant

CLARE E. CONNORS, in her
Official Capacity as the Attorney
General of the State of Hawaii
